Title: From George Washington to Burwell Bassett, Jr., 11 August 1799
From: Washington, George
To: Bassett, Burwell Jr.



Dear Sir,
Mount Vernon ⟨11th Augt⟩ 1799

Sometime ⟨between illegible⟩ment to the walks of ⟨private illegible⟩ girl*, the body servant of Mrs Washington⟨,⟩ absconded without the least pr⟨ovocation⟩ and without our having ⟨illegible sus⟩picion of such, her intention ⟨illegible⟩ whither she had gone.
At length, we learnt ⟨illegible⟩ got to Portsmouth in New H⟨ampshire; in⟩ consequence of this information ⟨illegible⟩ authentic) I wrote to the Collect⟨or of the⟩ Port, Mr Whipple requesting ⟨illegible⟩ use proper means to restore ⟨her to her⟩ Mistress. At first, according to ⟨illegible⟩ she appeared willing to return: ⟨illegible⟩ the Vessel in which she was to ⟨illegible⟩ about to sail, she concealed ⟨illegible⟩ one difficulty and delay ⟨illegible⟩ther, so as to keep her Mistress ⟨from illegible⟩ Services until this time.
If, under this statement of ⟨illegible⟩ intention (as declared when here) of ⟨illegible⟩ Portsmouth, you could by any easy ⟨illegible⟩self & proper means, be the ⟨illegible⟩ of recovering, & forwarding the ⟨illegible⟩ place, it would be a pleasing circumstance to your Aunt.
I do not however wish you to undertake anything, that may involve ⟨illegible⟩ unpleasant, or troublesome ⟨illegible.⟩ The girl, as we have been ⟨illegible⟩ was enticed away by a Frenchman, ⟨illegible⟩ her, she was willing to come back; but ⟨illegible⟩ other connexions, wan⟨illegible⟩ conditions to her return, afterwards.
This I could not then, nor will ⟨I⟩ agree to; further than that, if she put⟨s me⟩ to no unnecessary trouble and expence; ⟨and⟩ conduct⟨s⟩ herself well for the time ⟨illegible⟩ she will escape punishment for the ⟨illegible⟩, & be treated according to her merit⟨s illegible⟩. To promise more, would be ⟨an im⟩politic & dangerous precedent. Your Aunt unites with me in ⟨best wishes⟩ for you; and I am—Dear Sir Your obedt & Affecte Servant

Go: Washington


*She went by the name of Oney Judge.

